Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Street railroads, § 97*—when operator of automobile approaching crossing guilty of contributory negligence. In an action for personal injuries as a result of a collision between a trolley car and an automobile at a crossing, where it appeared from plaintiff’s testimony that when approaching the crossing the speed of the automobile was reduced to not more than nine miles an hour, and that the machine could be stopped within 15 feet, and where it also appeared that at a point 32 feet from the crossing an unobstructed view of the track could have been had in the direction from which the car came, held that the failure of the person operating the automobile to stop it in time to avoid the accident was a want of ordinary care for his own safety and those with him. 3. Street railroads, § 131*—when evidence insufficient to show negligence in operating car at unreasonable rate of speed. In an action for personal injuries sustained in a collision between a trolley car and an automobile at a crossing, where the evidence was conflicting as to the. speed of the trolley car, but where such car was running through the open country on its own right of way and not on the highway, evidence examined and held not to show that the car was being run at an unreasonable rate of speed or without regard to the safety of those on the highway who were in the exercise of care for their own protection.